Citation Nr: 0121934	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for service connection for 
degenerative joint disease of the cervical spine, bilateral 
shoulders, and upper back as secondary to service-connected 
residuals of back injury with traumatic arthritis with 
sacroiliac strain.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from December 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The veteran requested and was 
scheduled to appear at a hearing before a member of the Board 
at the RO in July 2000.  However, the veteran failed to 
report for such hearing.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the veteran's private physician, Dr. J.R. Herring, M.D., 
opined that the veteran's current cervical arthritis resulted 
from the same incident in which he injured his low back.  
However, Dr. Herring does not indicate the basis for this 
opinion and it is unclear whether he has reviewed the 
veteran's service medical records.  Additionally, VA and 
private medical records show diagnoses of arthritis of the 
cervical spine and shoulders.  In view of the complaints and 
findings, the Board is of the opinion that the veteran should 
be accorded a VA examination to determine the nature and 
etiology of any neck, upper back, or bilateral shoulder 
disorders.  VA's duty to assist a veteran includes obtaining 
a contemporaneous examination and opinion in order to 
determine the nature, extent, and etiology of the veteran's 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).

Accordingly, this case is REMANDED for the following:

1.  After obtaining the appropriate 
authorization, the RO should contact Dr. 
J. R. Herring of Opelika, Alabama and 
request the basis for his determination 
that the veteran's neck and cervical 
spine disability resulted from service, 
as well as copies of any records relating 
to treatment of the veteran for neck, 
upper back or shoulder disabilities.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his neck, 
shoulder, and upper back disabilities.  
The claims folder must be made available 
to the examiner.  All necessary special 
studies or tests are to be accomplished.  
The examiner should provide opinions as 
to: 1) the nature of the veteran's 
current disorders of his neck, shoulders, 
and upper back; 2) whether it is at least 
as likely as not that the veteran's 
current neck disorder is related to his 
military service, to include whether 
current neck disability is proximately 
due to or been chronically worsened by 
his service-connected low back 
disability; 3) whether it is at least as 
likely as not that any current shoulder 
disorder is related to the veteran's 
military service to include whether any 
current shoulder disability is 
proximately due to or been chronically 
worsened by his service-connected low 
back disability; 4) whether it is at 
least as likely as not that the veteran's 
current upper back disorder is related to 
his military service to include whether 
current upper back disability is 
proximately due to or been chronically 
worsened by his service-connected low 
back disability.  The examiner should 
provide a rationale for all opinions 
offered.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




